Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 1 of 43

EXHIBIT 1
eo Se SN DH MH eF BO LP He

WM NM WR RN BIB RD ets
2 eas BRRESEaeGRSERERBHReS

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 2 of 43

David W. Dow (SBA #007377)
Jennifer L. Ghidotti_ #033071

The Law Offices of David W. Dow
3104 E. Camelback #281

Phoenix, Arizona 85016
602-550-2951
Ddowlaw1@gmail.com

Attorneys for Plaintiff

SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY

MARCELA de JESUS GUZMAN
ESTRADA, an individual,

Plaintiff,
VS.

CITY OF PHOENIX, a municipality and
jural entity, MARCOS RODRIGUEZ an
individual acting under the color of law,
JOHN DOE HUNNICUTT, an individual
acting under the color of law,
BRANDON WARNER, an individual
acting under the color of law, and
CARMINA THERIAULT, an individual
acting under the color of law,

Defendants.

 

 

CaseNo. 6 2019~004400

SUMMONS

 

 

WARNING: This is an official document from the court that affects your rights, Read this
carefully, If you do not understand it, contact a lawyer for help.

FROM THE STATE OF ARIZONA TO; MARCOS RODRIGUEZ

1,

2.

 

 

A lawsuit has been filed against you. A copy of the lawsuit and other court papers are served

on you with this “Summons”.

If you do not want a judgment or order taken against you without your input, you must file an

“Answer” or a “Response” in writing with the court, and pay the filing fee. If you do not file an

“Answer” or “Response” the other party may be given the relief requested in his/her Petition or
Complaint. Fo file your “Answer” or “Response” take, or send, the “Answer” or “Response” to
the Office of the Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona

 

 
oOo oOo ND Oo Fe WD PB Mm

Nm NH Wh nN ROO BD i a a a kip
Se RRREBEBRBSSER RRR BE BA

 

 

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 3 of 43

SIGNED AND SEALED this date

85003-2205 or Office of the Clerk of the Superior Court, 18380 North 40% Street, Phoenix,
Arizona 85032 OR Office of the Clerk of Superior Court, 222 East Javelina Drive, Mesa,
Arizona 85210-6201 or Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane,
Surprise, Arizona, 85374. Mail a copy of your “Response” or “Answer” to the other party at
the address listed on the top of this Summons.

Hf this “Stemmons” and the other court papers were served on you by a registered process
server or the Sheriff, within the State of Arizona, your “Response” or “Answer” must be filed
within TWENTY (20) CALENDAR DAYS from the date you were served, not counting the day
you were served. If this “Summons” and the other papers were served on you by a registered
process server or the Sheriff outside the State of Arizona, your Response must be filed within
THIRTY (30) CALENDAR DAYS from the date you were served, not counting the day you
were served. Service by a registered process server or the Sheriff is complete when made.
Service by Publication is complete thirty (30) days after the date of the first publication.

4, You can get a copy of the court papers filed in this case from the Petitioner at the
address listed at the top of the preceding page, from the Clerk of the Superior Court's
Customer Service Center at:

601 West Jackson, Phoenix, Arizona 85003, or

18380 North 40th Street, Phoenix, Arizona 85032

222 East Javelina Drive, Mesa, Arizona 85210

14264 West Tierra Buena Lane, Surprise, Arizona, 85374.

5, Requests for reasonable accommodation for persons with disabilities must be made to
the office of the judge or commissioner assigned to the case, at least ten (10) days before your
scheduled court date. .

6. Requests for an interpreter for persons with limited English proficiency must be made to
the office of the judge or commissioner assigned to the case at least ten (10) judicial days in
advance of your scheduled court date.

 

APR LG 209
PK ox 8 THE SUPERIOR COURT

By

  

§, SZAKACS
DEPUTY CLERK

if You WOu.d Uke Wegen Guviie HUGE ET /a
Conect te Lawyer Referval Servise et
802-257 4284
oY
MW. NANOS CHB

Sparéared wy the
Maricopa County dar Ascociatian

 

 
. ; PNB ee
BPRRPPRPRPRPRBBRBEeRRGEHE BH SS

David W. Dow (SBA #007377)
Jennifer L, Ghidotti #033071
The Law Offices of David W. Dow

  

 

 

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19

3104 E. Camelback #281 - <3 Ss ©
Phoenix, Arizona 85016 | | 3
602-550-2951 4 3 Ss
Ddowlaw1@gmail.com te
Attorneys for Plaintiff ep ay ims
on le jet
SUPERIOR COURT OF ARIZONA = SS
MARICOPA COUNTY fom SZ
oe
| | Case No. ry gt 9-O04400
MARCELA de JESUS GUZMAN
ESTRADA, an individual, | SUMMONS.
Plaintiff,
Pee ri
VS. =
3
CITY OF PHOENIX, a municipality and a
jural entity, MARCOS RODRIGUEZ an. mal a
individual acting under the color of law, eR
JOHN DOE HUNNICUTT, an individual 2 (OO
acting under the color of law, a
BRANDON WARNER, an individual os
acting-under the color of law, and
CARMINA THERIAULT, an individual
acting under the color of law,
Defendants.

Page 4 of 43

 

on you with this “Summons”.

1.

 

 

WARNING: This is an official document from the court that affects your rights. Read this
carefully. If you do not understand | it, contact a lawyer for help,

FROM THE STATE OF ARIZONA TO: CITY OF PHOENIX
1, A lawsuit has been filed against you. A copy of the lawsuit and other court papers.are served

2. Ifyou do not want a judgment or order taken against _you without your input, you must file an
“Answer” or a “Response” in writing with the court, and pay the filing fee. If you do not file an
“Answer” or “Response” the other party may be given the relief requested in his/her Petition or
Complaint. To file your “Answer” or “Response” take, or send, the “daswer” or “Response” to

 
Oo wm NN CB oO fF DY NF

Be Be Be Se ee Se et
PN RRRPRBBRB Pa RGBDREASOHAS

 

 

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 5 of 43

the Office of the Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona
85003-2205 or Office of the Clerk of the Superior Court, 18380 North 40% Street, Phoenix,
Arizona 85032 OR Office of the Clerk of Superior Court, 222 East Javelina Drive, Mesa,
Arizona 85210-6201 or Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane,
Surprise, Arizona, 85374. Mail a copy of your “Response” or “Answer” to the other party at
the address listed on the top of this Summons.

3, If this “Summons” and the other court papers were served on you by a registered process
server or the Sheriff, within the State of Arizona, your “Response” or “Answer” must be filed
within TWENTY (20) CALENDAR DAYS from the date you were served, not counting the day
you were served, If this “Summons” and the other papers were served on you by a registered
process server or the Sheriff outside the State of Arizona, your Response must be filed within
THIRTY (30) CALENDAR DAYS from the date you were served, not counting the day you
were served. Service by a registered process server or the Sheriff is complete when made.
Service by Publication is complete thirty (30) days after the date of the first publication.

A, You can get a copy of the court papers filed in this case from the Petitioner at the
address listed at the top of the preceding page, from the Clerk of the Superior Court's
Customer Service Center at;

* 601 West Jackson, Phoenix, Arizona 85003, or

. 18380 North 40th Street, Phoenix, Arizona 85032

. 222 East Javelina Drive, Mesa, Arizona 85210

. 14264 West Tierra Buena Lane, Surprise, Arizona, 85374.

5, Requests for reasonable accommodation for persons with disabilities must be made to

the office of the judge or commissioner assigned to the case, at least ten (10) days before your
scheduled court date,

6, Requests for an interpreter for persons with limited English proficiency must be made to
the office of the judge or commissioner assigned to the case at least ten (10) judicial days in
advance of your scheduled court date,

SIGNED AND SEALED this date APR 16 2nj9

CLERK OF COURT |
JEFF FINE,

 
    
 
 

e ss SEAKACS
2 series

ound bes legal advice frora a ioyet,
"Y Contact the Lawyer Referral Garvie at
802-267 4
cr

ariogt
Sponsored ey the
Maricopa County Bar Assocation

-2-

 
> KE RF RD ORO OF 9 Nor Se He HB PSP KF Fe KF RK
BRQeRREBBRARB SRR RER BHF S

Oo Of WD & OT B ON

, Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 6 of 43

 

 

 

 

REGEIVED
CITY OF PHOENIX
David W. Dow (SBA #007377 | | oN p:
|| Jennifer L. Ghidsni #033071 amy KPR PS PU IZ 48
The Law Offices of David W. Dow . .
3104 E, Camelback #281 CITY ATTORNEY'S OFFICE
Ddowlawl! @gmail.com 0 [ 1 Gl N A L.
Attorneys for Plaintiff |
SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY
Case No.
MARCELA de JESUS GUZMAN CV2079-004 409
ESTRADA, an individual, SUMMONS . Me
Plaintiff,
VS.

CITY OF PHOENIX, a municipality and
joral entity, MARCOS RODRIGUEZ an
individual acting under the color of law,
JOHN DOE HUNNICUTT, an individual .

acting under the coler of law,
BRANDON WARNER, an individual
acting under the color of law, and
CARMINA THERIAULT, an individual
acting under the color of law,

Defendants.

 

 

 

1.

2

 

 

WARNING: This is an official document from the court that affects your rights. Read this
carefully . Hf you do not understand it, contact.a lawyer for help.

FROM THE STATE OF ARIZONA TO: JOHN DOE HUNNICUTT

A lawsuit-has been filed against you. A copy of the lawsuit and other court papers are served
on you with this “Summons”,

If you do not want a judgment or order taken against you without your input, you must file an
“Answer” or a “Response” in writing with the court, and pay the filing fee. If you do not file an
“Answer” or “Response” the other party may be given the relief requested in his/her Petition or
Complaint. To file your “Answer” or “Response” take, or send, the “Answer” or “Response” to

«|»

nd

 
Oo oe SN RD OF Fe OD NF

Be RB Fe FP Pe eS Se Se oe oe
BPNRPRPRPRBBRPHRBBPSEYWVRGER STH TAS

SIGNED AND SEALED this date APR 1 6 2018

 

 

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 7 of 43

the Office of the Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona
85003-2205 or Office of the Clerk of the Superior Court, 18380 North 40" Street, Phoenix,
Arizona 85032 OR Office of the Clerk of Superior Court, 222 East Javelina Drive, Mesa,
Arizona 85210-6201 or Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane,

Surprise, Arizona, 85374, Mail a copy of your “Response” or “Answer” to the other party at
the address listed on the top of this Summons.

If this “Summons” and the other court papers were served on you by a registered process
server or the Sheriff, within the State of Arizona, your “Response” or “Answer” must be filed
within TWENTY (20) CALENDAR DAYS from the date you were served, not counting the day
you were served, If this “Sumnons” and the other papers were served on you by a registered
process server or the Sheriff outside the State of Arizona, your Response must be filed within
THIRTY (30) CALENDAR DAYS from the date you. were served, not counting the day you
were served. Service by a registered process server or the Sheriff is complete when made,
Service by Publication is complete thirty (30) days after the date of the first publication.

4, You can get a copy of the court papers filed in this case from the Petitioner at the
address listed at the top of the preceding page, from the Clerk of the Superior Court's
Customer Service Center at:

601 West Jackson, Phoenix, Arizona 85003, or

° 18380 North 40th Street, Phoenix, Arizona $5032

. 222 East Javelina Drive, Mesa, Arizona 85210

. 14264 West Tierra Buena Lane, Surprise, Arizona, 85374,

5. Requests for reasonable accommodation for persons with disabilities must be made to

the office of the judge or commissioner assigned to the case, at least ten (10) days before your
scheduled court date, -

6, Requests for an interpreter for persons with limited English proficiency must be made to
the office of the judge or commissioner assigned to the case at least ten (10) judicial days in
advance of your scheduled court date. JEFF FINE, CLERK

 

CLERK OF COURT

By.

 
 
  
 

. SZA
EPUTY CLERK

if you wou'd tke legal advice from a lavryer,

Contact tt. Lawyer Refersa! Sarviee at
602-267-4384
or

Sponsarad Wy the
Maricopa County Bar Association

ae

 
Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 8 of 43

RECEIVED

David W. Dow (SBA #007377) | a 112: 48
Jennifer i. Ghdot 033071 . iy apa TE Pa

e Law Offices of David W. Dow. ceeies PETICE
3104 E. Camelback #281 coty ATTORNEY'S OFFICE

oOeMix, Arizona S01 2. Pane app
602-550-2951 : UGTNAL
Ddowlaw1@gmail.com (mS ma

Attorneys for Plaintiff
SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY

* 9~—-Of (
. Case No, CY 2919 OO4400
MARCELA de JESUS GUZMAN
ESTRADA, an individual, SUMMONS
Plaintiff,
v8.

CITY OF PHOENIX, a municipality and
jural entity, MARCOS RODRIGUEZ an.
individual acting under the color of law,
JOHN DOE HUNNICUTT, an individual
acting under the color of law,
BRANDON WARNER, an individual
acting under the color of law, and
CARMINA THERIAULT, an individual
acting under the color of law,

Defendatits.

 

 

 

 

 

WARNING: This is an official document from the court that affects your rights. Read this
carefully. If you do not understand it, contact a lawyer for help.

FROM THE STATE OF ARIZONA TO: BRANDON WARNER

1. A lawsuit has been filed against you. A copy:of.the lawsuit and other court papers are served
on you with this “Summons”,

2. If you do not want a judgment or order taken against you without your input, you must file an
“Aduswer” or a “Response” in writing with the court, and pay the filing fee. If you do not file an
“Answer” or “Response” the other party may be given the relief requested in his/her Petition or
Complaint. To file your “Answer” or “Response” take, or send, the “Answer” or “Response” to

 
wo amon aA oO FF BN BF

NH WwW Nb No Fem kkk ek
BNRREBBRBSERSRRAR RE EB

SIGNED AND SEALED this date

 

 

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 9 of 43

the Office of the Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona
85003-2205 or Office of the Clerk of the Superior Court, 18380 North 40" Street, Phoenix,
Arizona 85032 OR Office of the Clerk of Superior Court, 222 East Javelina Drive, Mesa,
Arizona 85210-6201 or Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane,
Surprise, Arizona, 85374, Mail a copy of your “Response” or “Answer” to the other party at
the address listed on the top of this Summons,

If this “Summons” and the other court papers were served on you by a registered process
server or the Sheriff, within the State of Arizona, your “Response” or “Answer” must be filed
within TWENTY (20) CALENDAR DAYS from the date you were seryed, not counting the day
you were served, If this “Summons” and the other papers were served on you by a registered
process server or the Sheriff outside the State of Arizona, your Response must be filed within |
THIRTY (30) CALENDAR DAYS from the date you were served, not counting the day you
were served, Service by a registered process server or the Sheriff is complete when made,
Service by Publication is complete thirty (30) days after the date of the first publication.

4, Yow can get a copy of the court papers filed in this case from the Petitioner at the
address listed at the top of the preceding page, from the Clerk of the Superior Court's
Customer Service Center at:

601 West Jackson, Phoenix, Arizona 85003, or |

° 18380 North 40th Street, Phoenix, Arizona $5032

. 222 East Javelina Drive, Mesa, Arizona 85210

* 14264 West Tierra Buena Lane, Surprise, Arizona, 85374,

5. Requests for reasonable accommodation for persons with disabilities must be made to

the office of the judge or commissioner assigned to the case, at least ten (10) days before your
scheduled court date. ,

6, Requests for an interpreter for persons with limited English proficiency must be made to
the office of the judge or commissioner assigned to the case at least ten (10) judicial days in
advance of your scheduled court date.

APR 16 opi JEFF FINE, CLERK

 

CLERK OF COURT

 

 
> rr oN oN RF Se SB Be Be oe SB oe oe
BPNRRRPEBEBREBB SBR SR GREEK ES

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 10 of 43

RECEIVED
CITY GF PHOENIX

David W. Dow (SBA #007377) oO
Jennifer L, Ghidotti #033071 mig APR LG PH % 28
The Law Offices of David W. Dow

3104 E, Camelback #281 | CITY ATTORNEY'S OFFICE
Phoenix, Arizona 85016 a wee

602-550-2951
Ddowlaw1@gmail.com
Attorneys for Plaintiff

 

SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY

my 2019-004400

Case No.
MARCELA de JESUS GUZMAN
ESTRADA, an individual, ; SUMMONS

Plaintiff,
v8.

CITY OF PHOENIX, a municipality and
jural entity, MARCOS RODRIGUEZ an
individual acting under the color of law,
JOHN DOE HUNNICUTT, an individual
acting under the color of law,
BRANDON WARNER, an individual
acting under the color of law, and
CARMINA THERIAULT, an individual
acting under the color of law,

 

Defendants.

 

 

 

 

WARNING: This is an official document from the court that affects your rights. Read this
carefully, Ifyou do not understand it, contact a lawyer for help.

FROM TRE STATE OF ARIZONA TO: CARMINA THERIAULT

1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers are served
on you with this “Sumu#rons”.

2. Ifyou do not want a judgment or order taken against. you without your input, you xaust file an
“Answer” ora “Response” in writing with the court, and pay the filing fee. If you do not file an
“Answer” or “Response” the other party may be given the relief requested in his/her Petition or
Complaint, To file your “Auswer” or “Response” take, or send, the “Answer” or “Response” to
the Office of the.Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona

 

 
wo fe NN DBD OT Se YS Ne

NN RF B KF 2B Se RP SF SP SS
PNHRRPBRES BRB SGe DAG eR OH SS

 

 

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 11 of 43

$5003-2205 or Office of the Clerk of the Superior Court, 18380 North 40" Street, Phoenix,
Arizona 85032 OR Office of the Clerk of Superior Court, 222 East Javelina Drive, Mesa,
Arizona $5210-6201 or Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane,
Surprise, Arizona, 85374, Mail a copy of your “Response” or “Answer” to the other party at

. the address listed on the top of this Summons.

If this “Summons” and the other court papers were served on you by a registered process
server or the Sheriff, within the State of Arizona, your “Response” or “Answer” must be filed
within TWENTY (20) CALENDAR DAYS from the date you were served, not counting the day
you were served. If this “Susmons” and the other papers were served on you by a registered
process server or the Sheriff outside the State of Arizona, your Response must be filed within
THIRTY (30) CALENDAR DAYS from the date you were served, not counting the day you
were served, Service by a registered process server or the Sheriff is complete when made.

Service by Publication is complete thirty (30) days after the date of the first publication.

4. You can get a copy of the court papers filed in this case from the Petitioner at the
address listed at the top of the preceding page, from the Clerk of the Superior Court's
Customer Service Center at:

601 West Jackson, Phoenix, Arizona $5003, or

18380 North 40th Street, Phoenix, Arizona 85032

222 East Javelina Drive, Mesa, Arizona 85210

14264 West Tierra Buena Lane, Surprise, Arizona, 85374,

5. Requests for reasonable accommodation for persons with disabilities must be made to
the office of the judge or commissioner assigned to the case, at least ten (10) days before your
scheduled court date.

6. Requests for an interpreter for persons with limited English proficiency must be made to
the office of the judge or commissioner assigned to the case at least ten (10) judicial days in
advance of your scheduled court date.

APR 16 2019 JEFF FINE, CLERK

SIGNED AND SEALED this date

 

CLERK OF COURT

     
 

S. SZAKACS
DEPUTY CLERK

if you woud fixe legal advicg from a lawyer,
Contact the Lawyer Referral Sarviee et
S02-287.45R4
or

Sponsored wy tho
Matisopa County Bar Ascedation

 
Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 12 of 43
Oo PO NN DB OF BS Ne

BNRERBBRSFSEaYUa2AGaA SHAS

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 13 of 43

David W. Dow (SBA #007377

Jennifer L, Ghidotti (SBA #033071) C 0 PY

The Law Offices of David W,. Dow

3104 E. Camelback #281 .. APR 1€ 72019
Phoenix, Arizona 85016 pm AES

602-550-2951 B\ CLERK OF THE SUPERIOR COURT
Ddowlaw|@gimail.com DESUTY CLERK

 

jlevine@ddowlaw.com
Attorneys for Plaintiff

SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY

CaseNo. SV 2019~004409
VERIFIED COMPLAINT

MARCELA de JESUS GUZMAN
ESTRADA, an individual,

Plaintiff,
VS.

CITY OF PHOENIX, a municipality and
jural entity, MARCOS RODRIGUEZ an
- individual acting under the color of law,
JOHN DOE HUNNICUTT, an individual
acting under the color of law,
BRANDON WARNER, an individual
acting under the color of law, and
CARMINA THERIAULT, an individual
acting under the color of law,

Defendants.

 

 

Plaintiff Marcela de Jesus Guzman Estrada, hereby alleges as her Complaint the

following:

1. Plaintiff Marcela de Jestis Guzman Estrada is an individual and was a resident of
Maricopa County, Arizona for all relevant times.

2. Defendant City of Phoenix is a municipality and jural entity and responsible

-1-

 

 

 

arvonneenyeer REE ESEinina eye natant
oe Oe NS A oO ee BS FP

10
1
12
13
14
15
16
17
18
19
20
21

24

26

2/
28

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 14 of 43

 

 

10.

11,

party for the actions of individuals acting in the scope of employment. It may be
held liable both independently and vicariously, as permitted by federal and state
law, for the wrongful conduct of its officers, employees, agents, districts, and
divisions/sub-divisions, including the City of Phoenix Police Department and its
officers and employees.

Defendant Marcos Rodriguez is an individual that was acting under the color of
law and was resident of Maricopa County, Arizona at all relevant times.
Defendant John Doe (Sgt.) Hunnicutt is an individual that was acting under the
color of law and was resident of Maricopa County, Arizona at all relevant times.
Defendant Brandon Warner is an individual that was acting under the color of
law and was resident of Maricopa County, Arizona at all relevant times.
Defendant Carmina Theriault is an individual that was acting under the color of
law and was resident of Maricopa County, Arizona at all relevant times.

All individual defendants were acting within the scope of their employment
under Arizona and federal law at the time of the actions set for the herein.
Jurisdiction is appropriate in this Court pursuant to the United States and
Arizona Constitutions, A.R.S. §§12-122, 12-123, federal law and common law.
Venue is appropriate in this Court as the events occurred in Maricopa County,
Arizona.

Plaintiff has complied with A.R.S, § 12-821.01 and served the Defendants with a
Notice of Claim on January 15, 2019 and thus 60 days has passed.

Plaintiff hereby demands a jury trial in this matter and states that this is a Tier 3

-2-

 

 
eo SCN DR OF FF WY PB HM

10
11
12
13
14
15
16
V7
18
19
20

8

24
25
26
27
28

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 15 of 43

 

 

12.

13.

14,

15,

16.

17,

case.
This matter involves state law and the amount in controversy does exceed
$50,000.00 and thus is not subject to the arbitration rules.

Facts General to Ail Counts
Plaintiff Marcela de Jesis Guzman Estrada (““Ms. Guzman”) is an individual and
at the time of the events set forth herein, was a resident of Phoenix, Arizona who
was within the service area of the Phoenix Police Department.
On Sunday, August 26, 2018, after church, Ms. Guzman was driving her car to
the grocery store when a police vehicle abruptly pulled out onto the road. The
abrupt action of the officer caused her to swerve into the next lane to avoid being
hit by the patrol vehicle. Ms, Guzman noticed the officer was on his cellphone.
Ms. Guzman continued driving to the store and noticed the officer had pulled
behind her car and soon after, the police officer pulled his vehicle beside Ms.
Guzman. He rolled down his window and was signaling to her so she lowered
her window,
The officer, later determined to be Defendant Marcos Rodriguez, apologized to
her and she told him it was fine, and she tried to leave but he motioned for her to
puli over. There were no patrol lights or siren, but she went ahead and pulled off
the road onto a side street.
Defendant Rodriguez pulled up to Ms. Guzman with his window down, facing
opposite directions, and he began talking to Ms. Guzman. She looked at his

badge to get his name and when he realized English was not her first language,

 

 
oO oN DR SH e wR oe

SXNRREBBRRESRURRERR BB

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 16 of 43

 

 

18.

19,

20.

21.

22,

23.

24.

he started speaking in Spanish.

Defendant Rodriguez invited Ms. Guzman to coffee as a peace offering for
scaring her. Ms. Guzman then saw another patrol vehicle behind his with a
female officer in the driver’s seat.

As Ms. Guzman was confused and frightened, she asked Defendant Rodriguez if
his partner would be joining them, but he said they had been called to an
emergency.

Ms, Guzman declined Officer Rodriguez's invitation to coffee due to the
emergency call mentioning that the emergency call should be more of a priority,
and he said they could still go to coffee without his partner. Defendant
Rodriguez stated his partner “knows how I am.”

Ms. Guzman again said, “No,” to coffee and Defendant Rodriguez asked her
what type of work she did, so she gave him her business card. He then asked
Ms. Guzman if she lived in the area and she said she did, and he stated that he
patrols the area.

Defendant Rodriguez took the business card and left along with the second
officer and her vehicle.

Soon after, Defendant Rodriguez began to contact Ms. Guzman via text message
and would ask if things were well with her and how she was doing, He asked if
they could talk, and just as she responded, he told her that he was outside of her
apartment and to open her door,

Ms. Guzman was very uncomfortable because she had not given him her home

 

ana CH EGE a ernent y

SS NPR ANN ASAT bree ACTA ge pepo

serra
oO PB NO Oe, WN HR

N WN WK i) NY NY SB Be eB eB Be eS em

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 17 of 43

 

 

25,

26.

27,

28.

29.

30.

31.

address or invited him over.

Ms, Guzman opened her front door but left the security screen closed and locked
and asked Defendant Rodriguez what he was doing at her home. Defendant
Rodriguez was in uniform and holding the computer from his patrol vehicle and
Ms. Guzman figured it was related to the incident where he almost hit her.
Defendant Rodriguez said he wanted to apologize in person, so Ms, Guzman let
him into her home and asked why he was there, This conversation was at
approximately 1:00 pm on August 26th, the same day of the roadside incident.
Ms. Guzman believed Defendant Rodriguez was there to do a report regarding
the incident earlier that day.

Defendant Rodriguez then set up his computer on Ms. Guzman’s dining table
and started commenting that they should be friends and that she needed a friend
like him because he is a police officer and sees she lives alone.

Defendant Rodriguez stated that if there was ever an emergency, she can call
him. During this conversation, Officer Rodriguez began making sexual
insinuations. This made Ms. Guzman feel even more uncomfortable.

Defendant Rodriguez’s comments frightened Ms. Guzman, He sat at her table
and again asked if she would like for him to kiss her.

Ms. Guzman noticed Defendant Rodriguez was wearing a wedding band and
commented on him being married and that it goes against her values to have
contact with a married man. She told him, no, she did not want him to kiss her,

Defendant Rodriguez then showed Ms, Guzinan a picture of his wife and said

 

Wiifeerigteecperersabeenee ae atest tien rene
eo SN DBD oO FF WO Ne

a oe oe
SoU eS UA aOHK GBH AS

21

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 18 of 43

 

 

32.

33.

34,

35.

36.

37.

38.

she is boring, that his marriage is dead and there's no passion. He then asked if
he could kiss her and she said no.

Defendant Rodriguez stood up from the table and began making comments about
how Puerto Ricans such as himself are very passionate and he wanted Ms.
Guzman to let him show her how passionate he is.

Defendant Rodriguez then forcibly grabbed his genitals through his uniform
pants asking Ms. Guzman “don't you want some of this?” He then moved his
pelvis towards her and hovered over her as she was seated at the dining room
table. |

Defendant Rodriguez had braces, kept licking his mouth, and told Ms. Guzman
he could teach her how to kiss as he has passion. Ms. Guzman became extremely
uncomfortable and intimidated, so she told him she had to go to the movies and
that he needed to leave.

Ms. Guzman told Defendant Rodriguez that her friend was waiting and if she did
not show up the friend would go to the apartment to check on her.

While at Ms. Guzman’s house, Defendant Rodriguez talked about anal sex,
talked about digitally penetrating her anus during sex, demonstrating with his
fingers, and asked if she had ever tried anal sex.

When Ms. Guzman told Defendant Rodriguez to stop talking the way he was, he
said he had anal sex and he liked it and then began describing it.

Defendant Rodriguez told Ms. Guzman that he can do that to her and could show

her how it's done as he's the police and can do what he wants to her.

 
oO ON DR OF VY NH Me

10
1
12
13
14
15
16
17
18
19
20
21

24

26
27

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 19 of 43

 

 

39,

40.

41.

42.

43.

44,

At one point, Defendant Rodriguez unfastened his uniform vest and as he headed
to the door, he put his computer down on the bench by the entryway and started
to refasten his vest. As he was doing this, he asked Ms, Guzman again if she was
sute she did not want to kiss him before he left and Ms, Guzman said, “No.”
Defendant Rodriguez continued to ask sexual questions and Ms. Guzman pushed
his chest away from her, telling him he needed to go, After Ms. Guzman hurt
her fingers on his vest as she was pushing him away, she asked what that was
that hurt her.

Defendant Rodriguez asked if she wanted to see it and started to unzip his vest.
She told bim she didn't want to see it and then saw that what he was pulling from
his vest was a small firearm.

Defendant Rodriguez asked if Ms. Guzman wanted to know why he had the gun
there, and she again told him no. Ms. Guzman told Officer Rodriguez that guns
made her uncomfortable and not to show his firearms to her.

Defendant Rodriguez then talked about how if a delinquent on the street were to
disarm him, he could grab them, demonstrating on Ms. Guzman by putting his
arm around her neck as he pointed the gun at her face and laughed. She then told
him do not point the gun at me as I have a fear of guns. He continued to laugh
and then he put the gun to her ribs and she felt the gun on her ribs and left torso.
This action made her very afraid but finally he left her apartment.

Defendant Rodriguez then continued communicating with Ms. Guzman via text,

but she would not respond except for one time when she told him he should

7.

 

AAA TLIEGT mest NEN Lag ENA Md tease ae

HTL
oO 8 ND Ue WY HR eS

mo ON N N NOS SS RS eS we ee

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 20 of 43

 

 

45.

46,

47,

48.

49,

30.

SI.

52.

appreciate his career and family,

Defendant Rodriguez then stated he went by Ms. Guzman’s home, but he didn’t
see her, He told her that if she ever had an emergency throughout the night, she
was going to need him, and that she needed a man around. He said he is the
police, he patrols this area and that he takes care of his city.

Defendant Rodriguez made comments in a dirty, sexual way and disclosed
details to Ms. Guzman about his life and childhood how his mother left his
family and him and his brother were left with his father who was an officer in
Puerto Rico but drank excessively and abused his power.

There are text messages to Ms. Guzman from Defendant Rodriguez that
corroborate the contacts.

Ms. Guzman has become extremely anxious and scared for her safety, having to
move from her apartment so Defendant Rodriguez cannot find her.

Ms, Guzman is aware of various tape recordings including ones by Defendant
Theriault where a confrontation call was attempted.

Defendants Hunnicutt and Warner talked to Ms. Guzman on the phone. They
asked her to come to the office. She went there the next day to downtown
Phoenix and met with her. They acted as if they were going to help, took her
information but they never provided her any legal help.

After appearing to want to assist, Defendant Theriault became rade, stating that
Ms. Guzman watched many action movies.

Defendant Theriault began to scream at Ms. Guzman in a strong and demanding

 

TET aberrant Neanaront ee kts manes oe Panett ae

eg Se any ee eat ne eA
oO ON KD OP BR oe

SBRSSFEURTREBRE SB

24

26
27

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 21 of 43

 

 

53.

34.

55,

56,

37,

58.

59.

tone accusing her of just wanting money from police department.

Ms. Guzman never imagined that it was possible for a police officer to abuse
their power and take an individual’s freedom through aggressive and intimating
actions geared toward unwanted sexual advances. It has been a nightmare and it
has changed Ms, Guzman’s life radically resulting in her having to take
medication for depression, anxiety and insomnia, which affects her sugar levels.
Ms. Guzman has complications with her eyes as a result of the anxiety. She had
laser surgery and is undergoing a painful treatment of injections every month in
each eye. Her right eye is almost blind, because of the stress and high levels of
sugar.

Ms. Guzman has lost almost all of her material goods because she had to leave
them in the trash in order to find places to sleep and look for somewhere to live.
Ms. Guzman lost valuable friendships because they do not want to interact with
her at this time in her life for fear that someone will follow her or that someone
will do something to her.

Ms. Guzman fost half of her clients in her housecleaning business because she
cannot concentrate and sometimes is in a comer crying desperately with a panic
attack.

Ms. Guzinan cannot be in public places, she cannot sleep, nightmares wake her
up, and throws-up out of fear and despair. She had to have her medications
adjusted.

For the first time in her life, Ms. Guzman needed to see a psychiatrist for

 

 
Oo Oo NH Oo Bm WwW NR om

NM N
BuURREBRRBEVREYVRER ERE SE

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 22 of 43

 

 

60,

61.

62.

63.

65.

66.

67.

68.

counseling. The psychiatrist suggested very strong medication and also
suggested concentration therapies,
Ms. Guzman had to leave her volunteer work after more than 7 years because
she did not feel able to help others. She has helped over 300 women in the
divorce and emotional abuse group prior to this experience.
Defendants’ actions caused her to suffer from Post-Traumatic Stress Disorder
(PTSD).
Defendant City of Phoenix is responsible for the actions of its officers and failed
to properly respond when the matter was reported to its agents including the
individual Defendants. |
Ms. Guzman has suffered damages due to the actions of Defendants.
COUNT ONE
VIOLATION OF 42 U.S.C. §1983
(Individual Defendants)

Plaintiff hereby incorporates paragraphs 1-63 as to this Count

Defendant is liable for civil damages based on their conduct violating "clearly |

established statutory or constitutional rights of which a reasonable person would
have known." Harlow y. Fitzgerald, 457 U.S. 800, 818 (1982).

A federal right has been violated by the Defendant.

The federal right(s) was/were clearly established at the time of the violation.
Pearson v. Callahan, 555 U.S, 223, 232 (2009)

42 U.S.C. § 1983 provides that: “Every person, who under color of any statute,

 

e_eeuiinnafnesenstontianae nent
Oo CO NN DH Oe WV Le

NNN KN = ee
BNeRREBBRBEBESERRDTPRBR AB

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 23 of 43

69,

70.

71.

72.

74,

 

 

73.

ordinance, regulation, custom or usage of any state or territory or the District of

Columbia subjects or causes to be subjected any citizen of the United States or

other person within the jurisdiction thereof to the deprivation of any rights,

privileges or immunities secured by the constitution and law shall be liable to the
party injured in an action at law, suit inequity, or other appropriate proceeding
for redress...”

Plaintiff in this action is a citizen of the United States and Defendants were

police officers and are persons for purposes of 42 U.S.C, § 1983.

Defendants were acting under the color of state law in their capacity as Phoenix

police officers and their acts or omissions were conducted within the scope of

their official duties or employment.

The law was sufficiently clear that every reasonable official would understand

that what he or she is doing is unlawful.

Plaintiff had the clearly established constitutional right to be free from false

imprisonment and invasion of privacy under the Fourth Amendment and in

violation of due process under the Fourteenth Amendment.

Defendants violated Plaintiff's Fourth and Fourteenth Amendment rights to be
free from false imprisonment and invasion of privacy when Defendant
Rodriguez stalked and falsely imprisoned Plaintiff and Defendant Theriault
failed to act to stop the actions.

Defendants’ conduct was engaged in with intent to cause injury, was wrongful

conduct motivated by spite or ill will or the Defendants acted to serve their own

-11-

 

oe LOGANYEANRM Ea nS IRV eaten
Oo SF “SO Oe |! PD RK

N WwW HR WV Ny Re he nh
BNRRERBBRBSEBSR FEAR EREA S

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 24 of 43

 

 

75.

76.

77.

78.

interests, having reason to know and consciously disregarding a substantial risk
that his conduct might significantly injure the rights of Plaintiff.

Defendants Hunnicut and Warner were supervisors and had the ability to take
action to prevent Defendant Rodriguez’s conduct but they intentionally ignored
the concerns of Plaintiff and allowed the stalking behavior to continue,
Defendants Hunnicuit and Warner had actual or constructive knowledge that
Defendant Rodriguez was engaged in conduct that posed a pervasive and
unreasonable risk of constitutional injury to citizens like the plaintiff; their
response to that knowledge was so inadequate as to show deliberate indifference
to or tacit authorization of the alleged offensive practices, and that there was an
affirmative causal link between the supervisor's inaction and the particular
constitutional injury suffered by Plaintiff.

All the individual defendants are liable under §1983 action by failure to take
reasonable steps to attempt to stop the unlawful conduct by a fellow officer.
Sanchez v, City of Chicago, 700 F, 3d 919 (7th Cir. 2012).

It is not standard procedure to assist a civilian in revenge in exchange for
personal favors, causing long term emotional distress and PTSD. Officer
Rodriguez clearly abused his position of power as Phoenix Police Officer for his
personal satisfaction. Defendants Hunnicut and Warner acted as if they were
going to help, took Ms. Guzman’s information but they never provided her any

legal help. Defendant Theriault initially began to assist and then never pursued

‘the matters.

~]2-

 
Oo 2S SN AW OF Be WwW HF eR

No UNMOUORD ho NN Bw SS S&S Se mt
BUR RPE RBERBRBRE RR RARE BRT SB

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 25 of 43

 

 

79.

80,

81.

82.

83.

84,

85.

86.

Plaintiff was damaged by Defendants’ conduct.

COUNT TWO
VIOLATION OF 42 U.S.C. §1985
(All Individual Defendants)
Plaintiff hereby incorporates paragraphs 1-79 as to this Count
In covering up Defendant Rodriguez’s conduct through failing to report his
conduct and trying to blame Plaintiff, Defendants Hunnicut, Theriault and
Warner conspired together to deprive Plaintiff of her constitutional rights.
In doing so, they harmed Plaintiff by reporting that she was lying about the
incidents and by Defendant Rodriguez assaulting, harassing and falsely
imprisoning and causing invasion of privacy to Plaintiff.
Defendants worked together to protect Defendant Rodriguez because of their
race based animus against Plaintiff, a person of Puerto Rican descent.
Plaintiff was damaged by the Defendants’ conduct.
COUNT THREE
42 U.S.C. § 1983 — Deliberately Indifferent Policies, Practices, Customs,
Training, and Supervision in violation of the Fourth, Fourteenth, and First
Amendments and in violation of 42 U.S.C. § 1981 -
(City of Phoenix only)
Plaintiff hereby incorporates paragraphs 1-84 as to this Count.

Defendant City of Phoenix established policies, procedures, customs, and/or

practices for the police officers that exhibited deliberate indifference to the

 
N oN nN N ND em
RB “IOS a ae 8 Ne 4 Oo OM ~sS] BA OF FB a ra S

Oo Oo NS DR OF Fe OF hu Oe

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 26 of 43

 

 

87.

88.

89.

90.

91.

constitutional nights of citizen which were moving forces behind and
proximately caused the violations of Plaintiff's constitutional and federal rights
which resulted from a conscious or deliberate choice to follow a course of action
from among various available alternatives.

Defendant’s policies are the moving force behind the constitutional violations.
The final policymakers of the City of Phoenix had actual or constructive
knowledge of these unconstitutional practices, yet failed to take any reasonable
or adequate steps to remedy them.

The false imprisonment, assault, inadequate/negligent training of officers or
other adopted municipality custom demonstrating a deliberate indifference to the
Constitutional rights of its citizenry.

In addition, under a ratification theory, Defendant delegated authority to engage
in unlawful conduct and Defendant as the final policymaker’s endorsement of
the decisions and actions of Defendants to engage in unlawful conduct confirms
clear that the policy was in effect at the time of the incident and was the moving
force for Defendants’ unconstitutional acts.

The deliberately indifferent training and supervision provided by Defendant City
of Phoenix in allowing officers ‘to pull over citizens for no reason, go to a
citizen’s home for the purpose of wanting sexual favors, and stalking a citizen is
a violation of Plaintiffs constitutional rights under the Fourth and 14th
Amendments to the US Constitution.

Defendant is also be liable for the acts of an employee who is not a final decision

-14-

 
wo 6 ND FT FF WY WN

SBYRREBRRESESPSEVRRERESER ES

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 27 of 43

 

 

92.

93.

94,

95,

maker, so long as an actual final decision maker demonstrates that authority to
make the decision lay with the subordinate by approving the subordinate's
decision and the basis for it.

Further, a municipality, may be liable under § 1983 for failing to train employees
when the failure both can be traced to the injury suffered by a plaintiff and
amounts to deliberate indifference to the rights of persons with whom the police
come into contact.

Phoenix Police Department has training for its officers regarding abuse and/or
use of power. When the incident was reported, officers failed to properly
investigate the allegations.

It is not standard procedure to assist a civilian in revenge in exchange for
personal favors, causing long term emotional distress and PTSD. Officer
Rodriguez clearly abused his position of power as Phoenix Police Officer for his
personal satisfaction. These facts are clear abuses of power and a failure of the
Phoenix Police Departments’ duty to properly train and supervise its officers.
Defendants Hunnicutt and Wamer acted as if they were going to help, took Ms.
Guzman’s information but they never provided her any legal help. Detective
Theriault initially began to assist and then never pursued the matters.

Due to inadequate training, supervision, screening in hiring and/or other
shortcomings within Phoenix Police Department’s policies and procedures, these
officers have perpetuated distrust and fear of the police. The actions of these

officers are the result of a false belief that officers are above the law. Ms.

 
m WN

Oo Co “1H UI

10
11
12
13

14.

15
16
17
18
19
20
21

24

26

27
28

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 28 of 43

96.

97,
98.

99.

 

 

100.

101,

102.

Guzman has fallen victim to Phoenix Police Department’s incompetence. The
reprehensible actions while performing their duties as Phoenix police officers is
outrageous.
Plaintiff has been damaged by Defendants’ conduct.
COUNT FOUR
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
Plaintiff hereby incorporates paragraphs 1-96 as to this Count.
Defendants’ conduct was extreme and outrageous, they either intended to cause
emotional distress or recklessly disregarded the near certainty that such distress
would result from their conduct, and their actions caused Plaintiff to suffer
severe emotional distress. Ford v. Revion, Inc., 153 Ariz. 38, 43 (1987).
Plaintiff suffered anxiety that results in physical symptoms constituting severe
emotional distress. Ford, 153 Ariz. at 41; see also Pankratz v. Willis, 55 Ariz.
8, 12, 17 (App. 1987).
The actions of Defendant Rodriguez in stalking Plaintiff, assaulting Plaintiff,
falsely imprisoning Plaintiff and sexually harassing Plaintiff were extreme and
outrageous.
The actions of Defendants Hunnicut, Warner and Theriault in allowing the
conduct of Defendant Rodriguez to continue were extreme and outrageous.
Plaintiff has been damaged by the emotional distress caused by Defendants.
COUNT FIVE -

ASSAULT/BATTERY

-16-

 
Oo ff NS DR oO ee WO HF RF

N oN fh nh NN eS BSB RB SB ee
PBNRERSRBRRSVU BDV REERE ERE S

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 29 of 43

 

 

103.

105.

106,

107.

108.

109.

(Defendant Rodriguez)

Plaintiff hereby incorporates paragraphs [-102 as to this Count.

104. A harmful or offensive contact with a person, resulting from an act intended to

cause the plaintiff to suffer such a contact, is a battery. An intentional act
requires the actor to either consciously desire the physical result of his or her act,
whatever the likelihood of that result happening from his conduct; or know that
the result is substantially certain to follow from his or her conduct, whatever his
or her desire may be as to that result.
Defendant battered/assaulted Plaintiff when he came into her house, touched her,
grabbed her, and/or pointed a gun at her, with the intent to cause injury and in
fact did cause injury.
Plaintiff was damaged by conduct of the Defendants.
COUNT SIX
INVASION OF PRIVACY/TRESPASS/STALKING
(Defendant Rodriguez)
Plaintiff hereby incorporates paragraphs 1-106 as to this Count.
Defendant committed invasion of privacy and/or trespass and/or stalking when
he remained in the Plaintiff's home and assaulted her, made crude sexual
comments and when he continued to stalk her on the phone and by going to her
home.
Plaintiff was damaged by the Defendants’ conduct.

COUNT SIX

-1?-

 
Oo © NN A wT PF & NR

NWN NO ON WN NON FO BP OR RP Se

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 30 of 43

 

 

110.

111.

112.

113.

114.

115.

116,

117.

118.

FALSE IMPRISONMENT
(Defendant Rodriguez)
Plaintiff hereby incorporate paragraphs 1-109 as to this Count.
False imprisonment is the detention of a person without consent or lawful
authority. Slade v. City of Phoenix, 112 Ariz. 298, 300, 541 P.2d 550, 552
(1975).
Defendant grabbed Plaintiff and held her then put a gun to her without her
consent and without legal justification for the detention,
Plaintiff was damaged by Defendants’ conduct.
COUNT SEVEN
AIDING AND ABETTING
(Defendants Hunnicut, Warner and Theriault)
Plaintiff hereby incorporate paragraphs 1-114 as to this Count.
Aiding and abetting a tort requires the primary tortfeasor has committed a tort
causing injury to the plaintiff, the defendant knows that the primary tortfeasor’s
conduct constitutes a breach of duty, and the defendant substantially assists the
primary tortfeasor in achieving the breach.
Here, the Defendants knew of Defendant Rodriguez’s conduct and covered it up
allowing his conduct to continue.
Defendants’ actions caused Plaintiff damages.
Punitive Damages (Defendant Rodriguez)

When Defendant Rodriguez put his gun in Ms. Guzman’s face and in her ribs,

18

 
oO eT DB oO e® HY NR

SNRRREBRBRRBEBVSEPRSEERER RS

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 31 of 43

squeezed her to his body, and made all of the sexual comments, she became
overcome with fear and anguish, she has panic attacks, depression, stress, and
even was suicidal due to the fear.

119. Defendant acted with an evil mind. Defendant consciously pursued a
course of conduct knowing that it created a substantial risk of significant

harm to others.

PRAYER FOR RELIEF
WHEREFORE, for the foregoing reasons, Plaintiff requests the following:

A. Damages, both compensatory and special damages caused by the conduct

of the Defendants in an amount to be determined at trial;

B. Punitive damages against the individual defendants in an amount to be

determined at trial;

C. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff is entitled to recover

her reasonable attorneys’ fees and costs, including expert fees; and

D. Any other such and or further relief as may be justified under the

applicable facts and circumstances.

-19-

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 32 of 43

WW

Dated this 1D day of April, 2019.

  

BY:

David W. Dow
Attomey for Plaintiff

 

 

 
oOo CoN TD FT FP WY LPN BF

10
11
12
13
14
15
16
17
18
19
20
21

24

26
27

Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 33 of 43

OATH OR AFFIRMATION AND VERIFICATION
I swear or affirm that the information in this Verified Complaint is true and correct

 

Dated this | y of April, 2019.

STATE OF ARIZONA )

)
COUNTY OF MARICOPA)

Subscribed and sworn to or affirmed before me by Marcela de Jeshs Guzman Estrada
this 1/74 day of April, 2019.

Conte r b4 ted

Notary Stamp By:
Notary Public

Js} — Marloopa County, Arona
Ped My Comm, Expires 02-18-2021

 

-21-

 

 

 

eA VERMA AR Qe rcceeiebiNt\ferefe mennomnnevenines  sevarenaeh
Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 34 of 43
wow ot A AH ® DO NHN

10
11
42
13
14
15
16
1?
18
19

20 |

21

24
20
26
27
28

Case 2:19-cv-03095-JJT Document 1-3

David W. Dow (SBA #007377)

Filed 05/15/19 Page 35 of 43

COPY

  
 
   
 

 

Jennifer L. Ghidotti #033071
The Law Offices of David W. Dow ne 4
3104 E. Camelback #281 _ ARP bara
Phoenix, Arizona 85016 SRN ar ean
602-550-2951 fp) CLERIC GF THE SUPERIOR COURT
Ddowlaw1 @gmail.com DEPUTY CLERK
Attorneys for Plaintiff
SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY
cuseNo, 1V 20197004400
MARCELA de JESUS GUZMAN
ESTRADA, an individual, CERTIFICATE REGARDING
ARBITRATION
Plaintiff,
vs.

CITY OF PHOENIX, a municipality and
jural entity, MARCOS RODRIGUEZ an
individual acting under the color of law,
JOHN DOE HUNNICUTT, an individual
acting under the color of law,
BRANDON WARNER, an individual
acting under the color of law, and
CARMINA THERIAULT, an individual
acting under the color of law,

Defendants.

 

 

The undersigned certifies that the largest award sought by the Plaintiff, excluding
interest, attorneys’ fees, and costs does exceed limits set by Local Rule for compulsory

arbitration. This case is not subject to the Uniform Rules of Procedure for Arbitration.

Dated this 15" day of April, 2019.
By:
David W, Dow
Attomey for Plaintiff

-1-

 

 

 
Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 36 of 43
0 oN fF OF FP YW HN

10
11
12
18
14
15
16
17
18
19
20
21

24

26
27

Case 2:19-cv-03095-JJT Document 1-3

David W. Dow (SBA #007377)

CITY OF PHOENIX, a municipality and
jural entity, MARCOS RODRIGUEZ an
‘adividual acting under the color of law,
JOHN DOE HUNNICUTT, an individual
acting under the color of law,
BRANDON WARNER, an individual
acting under the color of law, and
CARMINA THERIAULT, an individual
acting under the color of law,

Defendants.

Filed 05/15/19 Page 37 of 43

COPY

   

Jennifer L. Ghidotti_ #033071
The Law Offices of David W. Dow APA LS pai
3104 E. Camelback #281 Gm ""** cig
aren Anzona 85016 ( any CLERI OF THE AURERIOR COURT
Ddowlaw 1 @gmail.com tae DEPUTY CER
Attorneys for Plaintiff
SUPERIOR COURT OF ARIZONA
MARICOPA COUNTY
Case No. 5.
MARCELA de JESUS GUZMAN CV 2019~-004400
ESTRADA, an individual,
JURY TRIAL DEMAND —
Plaintiff,
vs.

 

 

Plaintiff, by and

matter pursuant to Arizona law.

Dated this 15 day of April, 2019.

 

 

through undersigned counsel, hereby demands a jury trial in this

By:
David W. Dow
Attorney for Plaintiff

-1-

 
Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 38 of 43
Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 39 of 43

sw ah LR Or TH |
GS goes i t cate *

Re PCB FL
QOCUMES } "Vs iperrany
IN THE SUPERIOR COURT OF THE STATE OF ARI

IN AND FOR THE COUNTY OF wanicora Baa APR 29 AMIE O07

     

IN RE THE MATTER OF:
MARCELA DE JESUS GUZMAN
VS.
CITY OF PHOENIX, et al
AFFADAVIT OF SERVICE
€V2019-004400

The undersigned being authorized to serve certifies under penalty of perjury: on
the 17th day of April 2019, | received:

SUMMONS

VERIFIED COMPLAINT

JURY TRIAL DEMAND

CERTIFICATE REGARDING ARBITRATION

from the Law Offices of David Dow, for Marcela de Jesus Guzman, and in each
instance, | personally served a.copy of each document listed above upon City of
Phoenix, by serving Pam Rieckhoff, Special Deputy City Clerk and stated
authorized to accept, a Caucasian female, about 55 years old, 5’7”, about 150
pounds with brown hair, at the place and time listed below,

ADDRESS: 200 W, Washington St.
CITY/STATE/ZIP: Phoenix, AZ 85003
DATE: April 17, 2019 TIME: 11:10 AM

| certify under penalty of perjury the foregoing is true and Na Executed on

April 29, 2019. fio
ie Paw f

MC 8532
Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 40 of 43

 

IN RE THE MATTER OF:

MARCELA DE JESUS GUZMAN
VS. |
CITY OF PHOENIX, et al

AFFADAVIT OF SERVICE
- €V2019-004400

The undersigned being authorized to serve certifies under penalty of perjury: on

the 17th day of April 2019, | received:.

SUMMONS
VERIFIED COMPLAINT
JURY TRIAL DEMAND.
CERTIFICATE REGARDING ARBITRATION

from the Law Offices of David Dow, for Marcela de Jesus Guzma n, and in each
instance, | personally served a copy of each document listed above upon Officer
Marcos Rodriguez, by personally serving him. Officer Rodriguez is.a Hispanic

_ Male, 30 years old, 3°10”, about 160 pounds with black hair, at the place and time
listed below,

ADDRESS: 1489 N Dysart Rd.
CITY/STATE/ZIP: Avondale, AZ 85323
DATE: April 27,2019 TIME: 9:11 AM

| certify under penalty of perjury the foregoing is true and correct. Executed on
April 29, 2019.

 
Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 41 of 43

   
   

"9 EEE VER
IN THE SUPERIOR COURT OF THE STATE OFARIZONA

IN AND FOR THE COUNTY OF MARICQBAAPR 29 AHI 08

. ¥
AED CUE
oy
Lf

IN RE THE MATTER OF:
MARCELA DE JESUS GUZMAN
VS.
CITY OF PHOENIX, et al
AFFADAVIT OF SERVICE
CV2019-004400

The undersigned being authorized to serve certifies under penalty of perjury: on
the 17th day of April 2019, | received:

SUMMONS

VERIFIED COMPLAINT

JURY TRIAL DEMAND

CERTIFICATE REGARDING ARBITRATION

from the Law Offices of David Dow, for Marcela de Jesus Guzma n, and in each
instance, | personally served a copy of each document listed above upon
Detective Carmina Theriault, by personally serving her. Detective Theriault is a

Caucasian female, 35 years old, 5’6”, about 150 pounds with brown hair, at the
place and time listed below,

ADDRESS: 2120.N. Central Ave.
CITY/STATE/ZIP: Phoenix, AZ 85004.
DATE: April 18, 2019 TIME: 9:43 AM

I certify under penalty of perjury the foregoing is true and correct. Executed on

April 29, 2019,
Gary J. Vigéum

MC 8532
Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 42 of 43

xy CLERK OF THE
te UBER OR COURT
RECEIVED GOB #1

po aad

a Sher ey SD SrT ED y
IN THE SUPERIOR-COURT OF THE STATE OF ARIZONA ae net .
IN AND FOR THE COUNTY OF MARICOPAZO2Z0 APR 29 BE HH: 08

 

IN RE THE MATTER OF:
MARCELA DE JESUS GUZMAN
VS.
CITY OF PHOENIX, et al
AFFADAVIT OF SERVICE
CV2019-004400

The undersigned being authorized to serve certifies under penalty of perjury: on
the 17th day of April 2019, | received:

SUMMONS

VERIFIED COMPLAINT

JURY TRIAL DEMAND

CERTIFICATE REGARDING ARBITRATION

from the Law Offices of David Dow, for Marcela de Jesus Guzman, and in each
_ instance, | personally served a copy of each document listed above upon Sat.
Chad Hunnicutt, by personally serving him. Sgt. Hunnicutt is a Caucasian male, 40
years old, 6’2”, about 200 pounds with grey hair, at the place and time listed

below,
ADDRESS; 17 S, 24 Ave,

CITY/STATE/ZIP: Phoenix, AZ 85003
DATE: April 18, 2019 TIME; 9:21 AM

| certify under penalty of perjury the foregoing is true and correct. Executed on

April 29, 2019. VA

Gary J. Vise
MC 8532
Case 2:19-cv-03095-JJT Document 1-3 Filed 05/15/19 Page 43 of 43

ey 9 0LERK OF TH
BS SUPERIOR GO

i
Ses APE Pe

E
fa

ae

%
Satoh d ¥ i tebe : a

AGRUMENT BTeaSITORY
IN THE SUPERIOR COURT OF THE STATE OF AREA MAD 69 AMT: 68
IN AND FOR THE COUNTY OF MARICOPA

IN. RE THE MATTER OF:

MARCELA DE JESUS GUZMAN
VS.
CITY OF PHOENIX, et al

AFFADAVIT OF SERVICE
CV2019-004400

The undersigned being authorized to serve certifies under penaity of perjury: on
the. 17th day of April 2019, | received:

SUMMONS

VERIFIED COMPLAINT

JURY TRIAL DEMAND

CERTIFICATE REGARDING ARBITRATION

from the Law Offices of David Dow, for Marcela de Jesus Guzman, and in each
instance, | personally served a copy of each document listed above upon Sgt.
Brandon Warner, by personally serving him. Sgt. Warner is a Caucasian male, 35

years old, 6’0”, about 180 pounds with brown hair, at the place and time listed
below,

ADDRESS: 17S. 2"4 Ave,
CITY/STATE/ZIP: Phoenix, AZ 85003
DATE: April 18, 2019 TIME: 9:27 AM

\ certify under penalty of perjury the fore

going is true and correct. Executed on
April 29, 2019. :

| Lag f—

MC 8532
